Page 1 of 1
Case 2:20-cr-00035-JFW Document 21 Filed 03/09/20 Page1iofi Page ID#:88

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 2:20-CR-00035 Recorder: CS 03/09/2020 Date: 03/09/2020

Present: The Honorable Patrick J. Walsh, U.S. Magistrate Judge

 

 

 

 

Court Clerk: Isabel Martinez Assistant U.S. Attorney: Mack Jenkins
[United States of America v. ||Attorney Present for Defendant(s) ||Language ||Interpreter
MITCHELL ENGLANDER JANET LEVINE
BOND-PRESENT RETAINED

 

 

 

 

 

 

 

 

 

 

 

 

PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .
Defendant is arraigned and states true name is as charged.

Defendant is given a copy of the Indictment.

Defendant acknowledges receipt of a copy and waives reading thereof.

Defendant pleads not guilty to all counts in the Indictment.

This case is assigned to the calendar of District Judge John F. Walter.
It is ordered that the following date(s) and time(s) are set:
Trial Setting Conference 3/12/2020 at 8:00 AM
Defendant and counsel are ordered to appear before said judge at the time and date indicated.

The government shall turn over all discovery to defense counsel. Trial counsel for the government must appear at
the trial setting conference.

First Appearance/Appointment of Counsel: 00 : 00
PIA: 00 : 05
Initials of Deputy Clerk: IM by TRB

 

I
CR-85 (09/12) CRIMINAL MINUTES - ARRAIGNMENT Page 1 of 1

3/11/2020
